DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Correspondence Change
	Applicants should note that the correspondence of the instant application, has changed. See ‘Correspondence’ section at the end of the instant Office Action. 
Applicants’ Amendments
1)	Acknowledgment is made of Applicants’ amendments filed 10/06/22 and 08/17/22 in response to the non-final Office Action mailed 04/08/22.      
Status of Claims
2)	Claim 5 has been canceled via the amendment filed 10/06/22.
	New claims 23-26 have been added via the amendment filed 10/06/22.
	Claims 1-3, 6, 7, 9-15, 17, 18 and 20 have been amended via the amendment filed 10/06/22.
	Claims 1-4, 6-18, 20, 21 and 23-26 are pending.
	Claims 1-4, 6-11, 13-18, 20, 21 and 23-26 are under examination. 
Prior Citation of Title 35 Sections
3)	The text of those sections of Title 35 U.S. code not included in this action can be found in a prior Office Action.  
Prior Citation of References
4)	The references cited or used as prior art in support of one or more rejections in the instant Office Action and not included on an attached form PTO-892 or form PTO-1449 have been previously cited and made of record.
Priority
5)	The instant AIA  application, filed 07/28/2020 under 35 U.S.C § 371, is the national stage application of the international application PCT/EP2019/052665 filed 02/04/2019, which claims the benefit of the Italian application 102018000002369 filed 02/02/2018. A certified copy of the foreign priority application is made of record. Should Applicants desire to obtain the benefit of foreign priority under 35 U.S.C 119(a)-(d), a certified English translation thereof should be submitted under 37 CFR 1.55 in reply to this Office Action. Failure to do so may result in no benefit being accorded.	


Rejection(s) Moot
6)	The rejection of claim 5 made in paragraph 5 of the Office Action mailed 03/03/22 under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite is moot in light of Applicants’ cancellation of the claim.
7)	The rejection of claim 5 made in paragraph 7 of the Office Action mailed 03/03/22 under 35 U.S.C § 102(a)(2) as being anticipated by Rescigno et al. (WO 2018/024833 A1, of record) is moot in light of Applicants’ cancellation of the claim.
Rejection(s) Withdrawn
8)	The rejections of claims 1-4 and 6-11, 13-18, 20 and 21 made in paragraph 5 of the Office Action mailed 03/03/22 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicants’ amendments and/or response. 
9)	The rejections of claims 1-4, 6-11, 13-18, 20 and 21 made in paragraph 7 of the Office Action mailed 03/03/22 under 35 U.S.C § 102(a)(2) as being anticipated by Rescigno et al. (WO 2018/024833 A1, of record) is withdrawn. Applicants state that the Rescigno reference does not anticipate the present invention, or render it obvious because the present invention relates to a method of treating or preventing dermatological diseases. Applicants assert that there is no disclosure in the Rescigno reference that the eyedrop formulation described therein might be useful in treating or preventing dermatological diseases.
Double Patenting Rejection(s)
10)	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.aspto.gov/paients/process/fIle/efs/giiidance/eTD-mfo-I.jsp.
11)	Claims 1-3, 8, 15, 16 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of the co-pending application 16965471. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 22 of the co-pending application, drawn to a method of treatment and/or prevention of immunopathologies derived from an exaggerated inflammatory response comprising administering to a human in need thereof a composition comprising a fermented supernatant of Lactobacillus casei or paracasei species, said L. paracasei species being characterized by comprising in their DNA genome a DNA sequence essentially identical to one of SEQ ID NOs: 1 to 5, wherein said fermented supernatant is obtainable through a method characterized by the fermentation of said Lactobacillus casei or paracasei species in a minimum solution such as saline, water, phosphate buffer, a minimum isotonic solution or a hypotonic solution anticipates the instantly claimed method. That part of the specification at lines 31 and 32 of page 6 of the co-pending ‘471 application  that defines ‘an exaggerated inflammatory response’ includes preferably dermatitis, indicating that dermatological diseases related to inflammation such as dermatitis is intended to be encompassed within the scope of claim 22. The SEQ ID NOs: 1 to 5 administered in the method of claim 22 of the co-pending ‘471 application and in the claimed methods are structurally identical as indicated via the sequence match information set forth below along with an exemplary sequence alignment:


-------------------------------------------------------------------
Result       % Query
 No.  Score   Match  Length DB       ID              Description
-------------------------------------------------------------------
 4     165   100.0    165   82   US-16-965-471-1     Sequence 1
 2     108   100.0    108   82   US-16-965-471-2     Sequence 2
 3     462   100.0    462   82   US-16-965-471-3     Sequence 3
 3     507   100.0    507   82   US-16-965-471-4     Sequence 4
 3     261   100.0    261   82   US-16-965-471-5     Sequence 5
-------------------------------------------------------------------

US-16-965-471-2
Sequence 2, Application US 16965471
GENERAL INFORMATION
APPLICANT: POSTBIOTICA S.R.L.
TITLE OF INVENTION: Postbiotic-based composition for the modulation of immune system activation and protection of mucosal barriers
CURRENT APPLICATION NUMBER: US 16/965,471
CURRENT FILING DATE: 2020-07-28
PRIOR APPLICATION NUMBER: PCT/EP2019/052669
PRIOR FILING DATE: 2019-02-04
PRIOR APPLICATION NUMBER: IT102018000002370
PRIOR FILING DATE: 2018-02-02
NUMBER OF SEQ ID NOS: 19
SEQ ID NO: 2
LENGTH: 108
TYPE: DNA
ORGANISM: Lactobacillus casei and Lactobacillus paracasei
US-16-965-471-2

Query Match 100%; Score 108; DB 258; Length 108; Best Local Similarity 100;  
Matches 108; Conservative 0; Mismatches 0; Indels 0; Gaps 0.

Qy          1 ATGAAAGGTAAGCGGCAGCACTTACTTTTATATTTTGTTCTGGGTATGATGACAGGACTG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ATGAAAGGTAAGCGGCAGCACTTACTTTTATATTTTGTTCTGGGTATGATGACAGGACTG 60

Qy         61 GTGACGGCAGCGATTTTTCATATCATTTATGCCTGGCTTTTTCATTGA 108
              ||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GTGACGGCAGCGATTTTTCATATCATTTATGCCTGGCTTTTTCATTGA 108

	This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Rejection under 35 U.S.C § 112(a) or (Pre-AIA ), First Paragraph
12)	The following is a quotation of 35 U.S.C § 112(a): 
(a) IN GENERAL. - The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out the invention.

13)	Claim 1 and the dependent claims 2-4, 6-11, 13-18, 20, 21 and 23-26 are rejected under 35 U.S.C § 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s) or a joint inventor, at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
	The purpose of the written description requirement is “to ensure that the inventor had possession, as of the filing date of the application relied on, of the specific subject matter later claimed by him.” In re Edwards, 568 F.2d 1349, 1351-52, 196 USPQ 465, 467 (CCPA 1978).  Whether or not one of skill in the art would recognize that Applicants were in possession of the claimed invention as a whole at the time of invention is to be determined upon considering the actual reduction to practice, sufficient relevant identifying characteristics, disclosure of drawings or structural chemical formulas, method of making the claimed invention, level of skill and knowledge in the art, and predictability in the art.
Instant claim 1, as amended, is drawn to a method for the treatment and/or prevention of dermatological diseases related to inflammation, allergic reactions, contact hypersensitivity reactions and intolerance, excessive sebaceous secretion, exfoliation or microbial dysbiosis, the method comprising administering a composition comprising a fermented supernatant of any Lactobacillus casei or paracasei being characterized by comprising in its DNA genome at least one DNA sequence at least 90% identical to one of the sequences of SEQ ID NOs: 1, 2, 3, 4 and 5 to a human in need thereof. Per claim 2, the dermatological diseases treated and/or prevented by the claimed method include psoriasis, contact and atopic dermatitis, eczema, rosacea, acne, surgical scars and sunburn, itching, cold sores, dry skin, greasy or itchy dandruff, trichodynia, and seborrheic dermatitis. In the method of the dependent claim 15, the Lactobacillus casei or paracasei species is required to comprise in its DNA genome the DNA sequences at least 90% identical to SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4 and SEQ ID NO: 5, i.e., the variant DNA sequences.  The Lactobacillus paracasei in the method of the dependent claim 17 is a strain that comprises in its DNA genome the DNA sequences at least 90% identical to SEQ ID NOs: 6, SEQ ID NO: 7, SEQ ID NO: 8, SEQ ID NO: 9 and SEQ ID NO: 10. While the Lactobacillus paracasei in the method of the dependent claim 18 is required to be the Lactobacillus paracasei strain deposited as CNCM I-5220, the Lactobacillus casei and the Lactobacillus paracasei strains encompassed within the scope of claim 1 and the dependent claims under examination represent a huge genus of genetically and antigenically diverse Lactobacillus casei strain and Lactobacillus paracasei strain species comprising in their DNA genomes structurally divergent DNA sequence species having up to 10% non-identity to the SEQ ID numbers recited therein. The administered fermented supernatant broadly encompasses first fermented supernatant species,  second fermented supernatant species, third fermented supernatant species and so on, obtained by limitless fermentation processes including those that do not use lactate salt-containing minimum solution. Thus, the composition comprising a fermented supernatant of the variable Lactobacillus casei and/or Lactobacillus paracasei strain genus comprising DNA sequences with up to 10% non-identity to SEQ ID NOs: 1-10, upon administration by topical or non-topical routes to a human in need, is required to exert in vivo therapeutic and/or prophylactic functions of treating and/or preventing dermatological diseases related to inflammation such as psoriasis, contact and atopic dermatitis, eczema, rosacea, acne, surgical scars and sunburn, itching, cold sores, dry skin, greasy or itchy dandruff, trichodynia, and seborrheic dermatitis, allergic reactions, contact hypersensitivity reactions and intolerance, excessive sebaceous secretion, exfoliation or microbial dysbiosis. However, at the time of the invention, Applicants were not in possession of the entire variable genus and the full scope of the methods as claimed broadly.  
	A sufficient description to show possession of a genus may be achieved by means of disclosure of a representative number of species defined by structure and falling within the scope of the genus, or recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69.  The written description requirement can be met by describing the claimed subject matter to a person skilled in the art using sufficiently detailed, relevant identifying characteristics such as functional characteristics, and correlating those functional characteristics with a disclosed structure. See Enzo Biochem v. Gen-Probe, 323 F.3d 956, 964, 967, 968 (Fed. Cir. 2002). A ‘representative number of species’ means that the species which are adequately described are representative of the entire genus. When there is substantial variation within the genus as in the instant case, one must describe a sufficient variety of species to reflect the variation within the genus. ‘When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus’. Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005) (Emphasis added). In the instant case, the as-filed specification, for example at pages 8-9, states that the recited % identical sequences include mutants, variants, derivatives, analogs, and fragments of the recited SEQ ID numbers comprising nucleotide substitutions, additions, deletions, mutations etc. Thus, these sequences represent structurally highly divergent species within the large genus of DNA sequences that are up to 10% non-identical to SEQ ID NOs: 1-10, each contained within any of many antigenically variable strains of Lactobacillus casei and Lactobacillus paracasei, each DNA sequence having different types of modifications such as deletions, additions, substitutions, insertions, point mutations, and combinations thereof. Adequate written description of a genus cannot be achieved in the absence of disclosure of a representative number of Lactobacillus casei and Lactobacillus paracasei strain species comprising up to 90% identical DNA sequence species within the claimed variant genus of diverse structure, the fermented supernatant of each of which, obtained by any generic fermentation process, has the requisite therapeutic and/or prophylactic functions in vivo of treating and/or preventing dermatological diseases related to inflammation such as psoriasis, contact and atopic dermatitis, eczema, rosacea, acne, surgical scars and sunburn, itching, cold sores, dry skin, greasy or itchy dandruff, trichodynia, and seborrheic dermatitis, allergic reactions, contact hypersensitivity reactions and intolerance, excessive sebaceous secretion, exfoliation or microbial dysbiosis in a human subject in need. In the instant case, other than the fermented supernatant product of the Lactobacillus paracasei CNCM I-5220 strain comprising a specific DAN sequence obtained specifically by the SN2 fermentation process comprising specific method steps that use specific reagents or elements under specific conditions, fermented supernatant product species of a representative number of strains of Lactobacillus casei and Lactobacillus paracasei within the recited broad genus of strains that comprise up to 10% non-identical variant DNA sequence species of SEQ ID NOs: 1-10 and obtained by a SN2 or a non-SN2 fermentation process, have not been correlated with the above-identified requisite therapeutic and/or prophylactic in vivo functions in a human subject in need.
	The written description inquiry is case and context-specific. It “depend[s] on the nature of the claimed invention and the knowledge of one skilled in the art at the time an invention is made and a patent application is filed.” Ariad, 560 at 1372.  A number of factors guide the inquiry, including “the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, and the predictability of the aspect at issue.” Ariad, 560 at 1372 [Emphasis added]. According to MPEP 2163 [Emphasis added]:
The description needed to satisfy the requirements of (pre-AIA ) 35 U.S.C § 112 “varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence.” Capon v. Eshhar, 418 F.3d at 1357, 76 USPQ2d at 1084. Patents and printed publications in the art should be relied upon to determine whether an art is mature and what the level of knowledge and skill is in the art.

Evidence required to demonstrate possession of the invention is fact-specific and varies inversely with the maturity and predictability of the technology area. Inventions in “unpredictable” arts are subject to greater scrutiny under the written description requirement, and require a greater showing of possession than more predictable arts. In the instant application, the fermented product or supernatant administered in the claimed method is not limited to the SN2 fermented supernatant of the Lactobacillus paracasei CNCM I-5220. Instead, it encompasses fermented products or supernatants obtained by the SN1 fermentation process and non-SN2 fermentation processes that do not include the presence of sodium lactate, calcium lactate or potassium lactate. The as-filed specification under the section ‘Results’ demonstrates that the first fermented supernatant product obtained by the first fermentation process, SN1, and the second fermented supernatant product obtained by the second fermentation process, SN2, had different fatty acid profile, different bio-peptides profile and MAKDI/TOF signals. See pages 16, 17 and 19-21; and Tables 1, 2a and 2b.  The as-filed specification therein also demonstrates that the two fermented supernatant products, SN1 and SN2, obtained by subjecting the Lactobacillus paracasei strain CNCM I-5220 to different fermentation processes, had different immunomodulatory profiles. The SN2 product led to a reduction of IL12-p40 and increase of anti-inflammatory cytokine IL-10, whereas SN1 product induced IL12-p40. Lines 4-6 of page 17 of the as-filed specification conclude that these results clearly demonstrate that the two supernatants are different both in term of chemical composition and biological/ immunomodulatory function. This is important because the fermented product or supernatant species administered in the claimed method of treatment and/or prevention of the various diseases recited in claims 1 and 2 is not limited to the one obtained by subjecting the Lactobacillus paracasei strain CNCM I-5220 to the SN2 fermentation process that uses sodium lactate. Instead, the fermented supernatant administered in the claimed methods encompasses such supernatants of diverse Lactobacillus casei or Lactobacillus paracasei strains, each comprising one or more structurally divergent, up to 10% non-identical DNA sequence variants of SEQ ID NOs: 1-10, obtained by any generic fermentation process and thus represents a broad genus with no predictability of having the diseases-treating and/or diseases-preventing functions. Clearly, the ability of different types of fermented supernatants of a representative number of such Lactobacillus casei or Lactobacillus paracasei strain species comprising structurally variable DNA sequences and obtained by SN2 and non-SN2 fermentation processes to elicit the requisite therapeutic and/or prophylactic in vivo functions in a human subject in need as claimed was neither predictable at the time of the invention, nor has it been established within the as-filed specification via a concrete structure-function correlation. With the exception of the SN2 fermented supernatant product of the Lactobacillus paracasei  B21060 strain deposited as CNCM I-5220 obtained by the specific SN2 fermentation process, a skilled artisan cannot immediately envision or recognize at least a substantial number of fermented product members of the claimed genus of Lactobacillus casei or Lactobacillus paracasei strains comprising the variant DNA sequence genus, each having the requisite in vivo therapeutic and/or prophylactic functions in a human subject in need. It appears that no fermented product or supernatant of Lactobacillus casei has been correlated with the therapeutic and/or prophylactic function of treating and/or preventing dermatological diseases related to inflammation such as psoriasis, contact and atopic dermatitis, eczema, rosacea, acne, surgical scars and sunburn, itching, cold sores, dry skin, greasy or itchy dandruff, trichodynia, and seborrheic dermatitis, allergic reactions, contact hypersensitivity reactions and intolerance, excessive sebaceous secretion, exfoliation or microbial dysbiosis in a human subject in need. A convincing structure-function correlation for the entire genus is lacking.  For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated”). The SN2 fermentation supernatant product of the Lactobacillus paracasei strain CNCM I-5220 obtained specifically by the SN2 fermentation process that uses sodium lactate is not representative of the entire variable genus. From Applicants’ specification, a skilled artisan cannot immediately envision or recognize at least a substantial number of variant members each having the required therapeutic and/or prophylactic functions. Even if one obtained fermented supernatant products by subjecting generic Lactobacillus casei and Lactobacillus paracasei strains comprising DNA sequences that are up to 10% non-identical to SEQ ID NOs: 1-10, there is no predictability that such fermented product species with variable fatty acid profile and bioactive peptide profile would have the therapeutic and/or prophylactic functions in vivo of treating and/or preventing dermatological diseases related to inflammation such as psoriasis, contact and atopic dermatitis, eczema, rosacea, acne, surgical scars and sunburn, itching, cold sores, dry skin, greasy or itchy dandruff, trichodynia, and seborrheic dermatitis, allergic reactions, contact hypersensitivity reactions and intolerance, excessive sebaceous secretion, exfoliation or microbial dysbiosis, upon administration to a human subject in need absent a concrete structure-function correlation. Clearly, Applicants did not have possession of, or did not reduce to practice, the methods as claimed at the time of the invention. The specification does not describe the claimed embodiments in sufficient detail to convey to a person skilled in the art that Applicants were in possession of the claimed invention at the time of filing.  
	MPEP § 2163.02 states: ‘an objective standard for determining compliance with the written description requirement is, does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed’.  The courts have decided that the purpose of the ‘written description’ requirement is broader than to merely explain how to ‘make and use’; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.  See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).  Applicants should note that written description provision of 35 U.S.C § 112(a) is severable from its enablement provision, and that written description requires more than a mere statement that something is part of the invention and a reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. Characterization of a representative number of species as claimed with their precise structure correlated with the requisite or intended functions is required. The essence of the written description requirement is that a patent Applicant, as part of the bargain with the public, must describe his or her invention so that the public will know what it is and that he or she has truly made the claimed invention. See Festo Corp. v. Shoketsu Kinzoku Kogyo Kabushiki Co., 535 U.S. 722, 736 (2002) (“The requirements must be satisfied before issuance of the patent, for exclusive patent rights are given in exchange for disclosing the invention to the public. What is claimed by the patent application must be the same as what is disclosed in the specification . . . .” (internal citations omitted)); O’Reilly v. Morse, 56 U.S. 62, 120–21 (1853) (“The evil is the same if he claims more than he has invented, although no other person has invented it before him. He prevents others from attempting to improve upon the manner and process which he has described in his specification and may deter the public from using it.”).  We have explained that “requiring a written description of the invention plays a vital role in curtailing claims ….. that have not been invented, and thus cannot be described.” Ariad, 598 F.3d at 1352. In the instant case, the specification does not describe the claimed embodiments in sufficient detail to convey to a person skilled in the art that Applicants were in possession of the claimed invention at the time of filing.  For the reasons delineated supra, one skilled in the art would not recognize from the as-filed disclosure that Applicants were in possession of the entire variant genus and the full scope of the claimed invention at the time the application was filed. Instant claims do not meet the provision of 35 U.S.C § 112(a).  
Rejection(s) under 35 U.S.C § 112(b) or (pre-AIA ), Second Paragraph
14)	The following is a quotation of 35 U.S.C § 112(b): 
(B)  CONCLUSION --The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

15)	Claims 9, 10 and 26 are rejected under 35 U.S.C § 112(b) as being indefinite, for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor regards as the invention.  
	(a)	Claim 9, as amended, is indefinite and confusing in the limitation: ‘the fermented supernatant’, because it is unclear where does it derive its antecedence from. Claim 9, as amended, now depends from the amended claim 6, which recites two different fermented supernatants, i.e., a first fermented supernatant and a second fermented supernatant. Is ‘the fermented supernatant’ recited in line 1 of the amended claim 9 referring to the first fermented supernatant or to the second fermented supernatant from claim 6?
(b)	Claim 9, as amended, is ambiguous and indefinite in the recitation of both a range of concentration of each of oleic acid, decanoic acid, benzopropanoic acid and/or citric acid in lines 3-7 of part a) and in lines 5-9 of part b) of the claim and also reciting a specific concentration of each of these elements within the chart recited at the end of part a) and part b) of the claim. Which exact concentration(s) of the oleic acid, decanoic acid, benzopropanoic acid and/or citric acid is/are present in the fermented supernatant is unclear. Claim 9, as amended, fails to distinctly claim the subject matter allowing one to identify that which is being claimed without ambiguity. 
	(c)	Claim 9, as amended, is further ambiguous and indefinite in the limitation: a second fermentation “into” a minimum solution because it is unclear what does it involve or include. Do Applicants intend to convey: a second fermentation --in-- a minimum solution? If so, Applicants should follow the format used in line 1 of part c) of the amended claim 13.
	(d)	Claim 10, as amended, is indefinite because it has improper antecedence in the plural limitation: ‘the second fermented supernatants ….. /are’ [Emphasis added].  See line1 and 2. Claim 10, as amended, now depends from the amended claim 6, which does not recite plural ‘second’ fermented supernatants. 
	(e)	New claim 26 is indefinite in having improper antecedence in the limitation ‘the formulation’. Claim 26 depends from the amended claim 1, which does not recite any ‘formulation’. Do Applicants intend claim 26 to depend from claim 20?
Claim(s) Interpretation
16)	Lactobacillus paracasei strain CNCM I-5220 recited in instant claim 18 and encompassed by the other examined claims is interpreted as same as the Lactobacillus paracasei strain CNCM I-1390 and the Lactobacillus paracasei strain B21060 as per the definition set forth in paragraph bridging pages 2 and 3 of the instant specification.
	As per the statement set forth at lines 18 and 19 of page 7 of the as-filed specification,  the claim limitation “fermented supernatant” is interpreted as being exchangeable with the term “fermented product”. 
Rejection(s) under 35 U.S.C § 102
17)	The following is a quotation of the appropriate paragraphs of 35 U.S.C § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

18)	Claims 1-3, 8, 15-18, 20 and 26 are rejected under 35 U.S.C § 102(a)(1) as being anticipated by De Haen et al. (US 20110206650 A1) as evidenced by Kump et al. (Inflamm. Bowel Dis. 19: 2155-2165, 2013).
De Haen et al. taught a method of treatment comprising administering to adults and infants a fermented probiotic product or composition comprising Lactobacillus paracasei strain CNCM I-1390, i.e., the instantly recited Lactobacillus paracasei strain CNCM I-5220, wherein the composition allowed for the restoration of a well-functioning microflora (i.e., microbiota) particularly in the case of a previous use of antibiotics. The prior art fermented product was obtained through fermentation of said strain in a liter of milk (i.e., containing water as a minimum solution). The prior art fermented product or composition was a dry powder, or a dispersible formulation, and was administered topically. The prior art method treated antibiotic-associated diarrhea, or recurrent Clostridium difficile colitis. See claims 14, 3, 2 and 1; and sections [0115], [0097], [0079], [0084] and [0081]. That recurrent Clostridium difficile colitis is caused by dysbiosis is inherent from the teachings of the prior art in light of what was well known in the art. For instance, see 2nd sentence under the section ‘Background’ on page 2155 of Kump et al. Since the Lactobacillus paracasei strain CNCM I-1390 used to obtain the administered fermented product in the prior art method is the same as the instantly recited Lactobacillus paracasei strain CNCM I-5220, it is expected to necessarily comprise the same at least one DNA sequence of SEQ ID NO: 1 to 10, and the prior art Lactobacillus paracasei strain CNCM I-1390 fermented product is expected to exert all the same prophylactic and/or therapeutic effects as the instantly recited fermented product of Lactobacillus paracasei CNCM I-5220.
Claims 1-3, 8, 15-18, 20 and 26 are anticipated by De Haen et al. The reference of Kump et al. is not used as a secondary reference in combination with the reference of De Haen et al., but rather is used to show that every element of the claimed subject matter is disclosed by De Haen et al. with the unrecited limitation(s) being inherent as evidenced by the state of the art.  See In re Samour 197 USPQ 1 (CCPA 1978).  
Claim(s) Objection(s) - Suggestion(s)
19)	(a)	All non-italicized recitations of bacterial names throughout the specification and in the claims are objected to. To be consistent with the practice in the art of bacterial nomenclature, each of the non-italicized recitations of bacterial names, for example, ‘Lactobacillus casei or paracasei’ or ‘Lactobacillus’ should be deleted via strikethrough, i.e., Lactobacillus casei or paracasei-- and --Lactobacillus--.
	(b)	To be consistent with the format used in line 2 of claim 13, it is suggested that Applicants replace the limitation “obtainable” with the limitation --obtained-- in line 2 of claim 3. 
	(c)	The plural limitation “sequences” in the amended claim 1 is inconsistent with the limitation “SEQ ID NO: 1 to 5”. It is suggested that Applicants replace the limitation “SEQ ID NO: 1 to 5” with the limitation --SEQ ID NOs: 1-5--.
	(d)	Analogous objection applies to the plural limitation “sequences” and the limitation “SEQ ID NO: …’ in claims 15 and 17. 
Conclusion
20)	No claims are allowed.
Correspondence
21)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  The Fax number for submission of amendments, responses and papers is (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
22)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854. A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST). If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Gary Nickol, can be reached on (571) 272-0835. 
23)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.



/S. DEVI/
S. Devi, Ph.D.Primary Examiner
Art Unit 1645                                                                                                                                                                                                        


October, 2022